DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed May 10, 2021.
Claims 1-2, 6-8, 15, and 19 have been amended.  Claims 1-2, 6-10, 13-15, and 19-28 are pending and have been examined on the merits (claims 1, 8, and 15 being independent).
The amendment filed May 10, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed May 10, 2021 have been fully considered.
With regard to the rejections of claims 1-2, 6-10, 13-15, and 19-28 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Applicant argues: Applicant’s remarks, pages 16-17
(1) “the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least "broadcast, via a first component of a communication interface of the device…..preferences associated with the merchant, or preferences associated a user of the device," as recited in claim 1, as amended. Independent claims 8 and 15, as amended, recite similar features. Therefore, independent claims 1, 8, and 15, and the claims that depend 
Examiner notes:
(1) In consideration of Applicant’s arguments and amendments of independent claims 1, 8, and 15, clarifying citations with regard the Ricci in view of Chutorash and Napper have been made to the 35 USC § 103 rejection.  As such, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-2, 6-10, 13-15, 19-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, US Publication Number 2018/0012279 A1 in view of Chutorash et al. (hereinafter Chutorash), US Publication Number 2010/0280956 A1 in further view of Napper, US Publication Number 2017/0200218 A1.
Regarding claim 1:


A device, comprising: one or more memories; and one or more processors configured to: (Ricci: See paragraph [0145] “the device communications subsystem 1900 includes interconnected elements including one or more of: one or more antennas 1904, an interleaver/deinterleaver 1908, an analog front end (AFE) 1912, memory/storage/cache 1916, controller/microprocessor 1920”)
generate (reads on “An initial signaling 2808 for establishing communications between the vehicle 100 and the second party 2804 may involve nearfield communications, such as through an RFID device, wireless communications either through a cellular or 802.11 link.”) a signal identifying the device and a vehicle, the device being integrated within the vehicle, the device being one of: an in-vehicle infotainment system, an in-car entertainment system, an in-vehicle telematics device, or an in-vehicle global positioning system (GPS) device; (Ricci: See paragraph [0199], and see also [0242]: “This pre-authorization can be done by observation and based on historic user behavior or spatial proximity of the vehicle 100 to the vendor (e.g., range of a transceiver on the vehicle 100 to a transceiver at the vendor or GPS-based locations of the vehicle 100 and vendor).” and [0248]: “A user interface presented on the head unit or in a screen of the entertainment system may be prompt the passenger with the option to associate financial information with the vehicle 100. If the passenger participates, the passenger can utilize the payment system.”)
broadcast (reads on “the signal may be broadcast or targeted to a specific receiving part”), via a first component of a communication interface of the device, the signal, the first component to enable the device to communicate (reads on “the communications system 1900 can establish a connection or communication link between the vehicle 100 and a third party. This connection may be a nearfield communication, wireless communication, cellular communication, etc.”) on a wireless network; (Ricci: See paragraph [0114] “The power source 1308 may include a GPS or other geographical location system that may be configured to emit a location signal to one or more receiving entities. For instance, the signal may be broadcast or targeted to a specific receiving part.”, and see also [0273])
establish (reads on “the vehicle 100 and the second party 2804 can establish some communication connection through signal(s) 2808.”), via the wireless network and based on the signal (reads on “a signaling process between a vehicle 100 and a second party, such as a retailer 2804, may be as shown in FIG. 28. An initial signaling 2808 for establishing communications between the vehicle 100 and the second party 2804 may involve nearfield communications, such as through an RFID device, wireless communications either through a cellular or 802 .11 link.”), communications with a wireless beacon associated with a merchant device in a vicinity of the vehicle, the communications being established based on user input indicating that the device is to connect with the merchant device, and the wireless network including an unsecure network; (Ricci: See paragraphs [0199], and see also [0431])
provide (reads on [0200] “The vehicle 100 may then send an identifier 2820 for identifying the user and/or vehicle…..the identifying information 2820 can later be used to identify that vehicle/user when the vehicle 100 does arrive within physical proximity of the second party 2804.”), via the wireless network and to the merchant device, vehicle information identifying properties of the vehicle for identification by a merchant associated with the merchant device, the vehicle information including at least one of (reads on [0264] “During the initial part of the transaction, the vehicle's contactless payment system may deliver the payment information and information regarding the vehicle 100 and/or driver of the vehicle 100 (e.g., a half token). This information may be collected in other ways by the external payment device to support the 

Ricci does not explicitly disclose the following, however Chutorash further teaches:
receive (reads on [0170] “Information related to the service station or fuel pump may then be provided to the vehicle control system (step 1504 ). For example, the service station or fuel pump may provide information related to vehicle service available (e.g., oil change, car wash, tune-up, etc.), products for purchase (e.g., product name, price, etc.), fuel type available, coupons or specials, etc.”), based on the vehicle information, via the wireless network (reads on [0080]: “vehicle control system 106, using communication device 120, is configured to establish wireless communication links such as with Bluetooth communications protocol”), and from the merchant device, merchant information indicating goods or services available from the merchant associated with the merchant device (Chutorash: See paragraphs [0080] and [0170])
provide (reads on [0170] “If the user desires to purchase fuel for the vehicle, he or she may then make a fuel type and/or pump selection via the vehicle control system ... and the fuel pump may receive the selection from the vehicle”), via the wireless network (reads on [0080]: “vehicle control system 106, using communication device 120, is configured to establish wireless communication links such as with Bluetooth communications protocol”) and to the merchant device, order information indicating an order of a particular good or service of the goods or services; (Chutorash: See paragraphs [0080] and [0170])

wireless network (reads on [0080]: “vehicle control system 106, using communication device 120, is configured to establish wireless communication links such as with Bluetooth communications protocol”) and from the merchant device, payment information indicating a price (reads on [0205] “invoice”) for the particular good or service, (Chutorash: See paragraphs [0080] and [0205])
establish (reads on [0101]: “Vehicle control system 106 can process the payment data and the response information in a way similar to or different from that discussed above with respect to FIG. 5A and to provide resultant payment information to remote payment processing system 502. Remote payment processing system 502 can authorize the purchase by processing the payment information and send the payment, a promise of the payment, and/or a confirmation of the payment to mobile commerce agent 506 and/or to merchant 504”), via a second component of the communication interface of the device and via a secure network (reads on “remote payment processing system 502”), communications with the transaction device based on [the secure link] to the transaction device, (Chutorash: See paragraphs [0101], and see also [0112] “Vehicle control system 106 may be configured to communicate with merchant 504 and/or remote payment processing system 502 via a wireless service organization (WSO) 602 (e.g., a network, a cellular network, a mobile phone network, a WiFi network, a WiMax network, another type of WLAN, etc.).” and notes: Chutorash is silent for the term of “the secure link” but Napper further teaches as cited above.)
the second component to enable the device to communicate (reads on “establish wireless communication links”) on the secure network, and the secure network (reads on “an IEEE 802.11 protocol, an IEEE 802.15 protocol, an IEEE 802.16 protocol, a cellular signal”) utilizing one or 
provide (reads on [0101] “Vehicle control system 106 can process the payment data and the response information in a way similar to or different from that discussed above with respect to FIG. 5A and to provide resultant payment information to remote payment processing system 502. Remote payment processing system 502 can authorize the purchase by processing the payment secure network and to the transaction device (reads on “remote payment processing system 502.”), transaction information to be used to pay the price for the particular good or service, the order information and the transaction information being provided via different networks, the order information being provided only via the unsecure network (reads on [0170]: “The service station and/or fuel pump establishes a wireless communication link with the vehicle control system (step 1502). Information related to the service station or fuel pump may then be provided to the vehicle control system (step 1504). For example, the service station or fuel pump may provide information related to vehicle services available (e.g., oil change, car wash, tune-up, etc.), products for purchase (e.g., product name, price, etc.), fuel type available, coupons or specials, etc.”), and the transaction information being provided only (reads on [0101]: “Remote payment processing system 502 can authorize the purchase by processing the payment information and send the payment, a promise of the payment, and/or a confirmation of the payment to mobile commerce agent 506 and/or to merchant 504.”) via the secure network; and (Chutorash: See paragraphs [0080], [0101], and [0170], and note: For example, wireless communication links, e.g., Bluetooth communications protocol as the unsecure network)
receive (reads on [0109] “The merchant may directly or indirectly provide goods, services, a receipt, or other information to the vehicle control system (step 568).”), based on the vehicle information, via the wireless network (reads on [0080]: “vehicle control system 106, using communication device 120, is configured to establish wireless communication links such as with Bluetooth communications protocol”), and from the merchant device: (Chutorash: See paragraphs [0080] and [0109]) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include using different networks such as Bluetooth and a cellular network based on communications between the user and the merchant or other entities in the method of Ricci as further taught by Chutorash because it would provide secure communications of commerce data such as payment information (Chutorash: See paragraphs [0005], [0101], and [0112]).  Further, because the claimed invention is merely a combination of old elements, and in 

Ricci and Chutorash do not explicitly disclose the following, however Napper further teaches:
the payment information including a secure link (reads on “links to an external payment service 368, such as a credit card processor or that provided by PayPal”) to a transaction device, and the payment information being displayed via a user interface of the device (reads on “the payment support 354 enables a user to enter payment information, such as a credit card number or a prepaid value card number, at the time an order is generated”), the user interface including a mechanism that, when selected, causes the device to begin a transaction process associated with the order, the mechanism, when selected, causing the device to access the secure link to the transaction device; (Napper: See paragraph [0109] “the payment support 354 links to an external payment service 368, such as a credit card processor or that provided by PayPal, having an address at 2211 North First Street, San Jose, Calif. 95131, to facilitate payment for an order. Such linking may be direct, or may be via a separate application program provided by the external payment service 368 and stored on the smartphone 310.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for a link as external payment service that facilitates payment for an order for goods generated by the remote ordering application in the method of Ricci and Chutorash as further taught by Napper because it would be more secure and convenient to place an order remotely (Napper: See paragraphs [0109-0110]). Further because the claimed 
Regarding claim 2:
Ricci discloses the following:
The device of claim 1, wherein the one or more processors are further configured to: 
receive another signal identifying the wireless network and the merchant device; and
(Ricci: See paragraph [0199] “a signaling process between a vehicle 100 and a second party, such as a retailer 2804, may be as shown in FIG. 28. An initial signaling 2808 for establishing communications between the vehicle 100 and the second party 2804 may involve nearfield communications, such as through an RFID device, wireless communications either through a cellular or 802 .11 link.”)
wherein the one or more processors, when establishing the communications with the merchant device, are configured to: establish (reads on “the vehicle 100 and the second party 2804 can establish some communication connection through signal(s) 2808.”) the communications with the merchant device based on receiving the other signal identifying the wireless network. (Ricci: See paragraph [0199]) 
Regarding claim 6:
Ricci does not explicitly disclose the following, however Chutorash further teaches:
The device of claim 1, wherein: the wireless network includes one or more of: a Bluetooth technology-based network, an infrared technology-based network, a near field communication (NFC) technology-based network, an ultraband technology-based network, or a Zigbee 
the secure network includes or more of: a cellular network, a public land mobile network (PLMN), a local area network (LAN), a wide area network (WAN), a metropolitan area network (MAN), or a wireless network. (Chutorash: See paragraph [0112] “Vehicle control system 106 may be configured to communicate with merchant 504 and/or remote payment processing system 502 via a wireless service organization (WSO) 602 (e.g., a network, a cellular network, a mobile phone network, a WiFi network, a WiMax network, another type of WLAN, etc.).”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for using different networks such as Bluetooth and a cellular network based on communications between the user and the merchant or other entities in the method of Ricci as further taught by Chutorash because it would provide secure communications of commerce data such as payment information (Chutorash: See paragraphs [0005], [0101], and [0112]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 7:
Ricci does not explicitly disclose the following, however Chutorash further teaches:
The device of claim 1, wherein the one or more processors are further configured to: receive (reads on “remote payment processing system 502 can provide the payment, promise of payment, and/or confirmation of the payment directly to merchant 504 or a system associated therewith.”), via the secure network and from the transaction device (reads on “remote payment processing 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for using different networks such as Bluetooth and a cellular network based on communications between the user and the merchant or other entities in the method of Ricci as further taught by Chutorash because it would provide secure communications of commerce data such as payment information (Chutorash: See paragraphs [0005], [0101], and [0112]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8:
Claim 8 is similar scope to claim 1 and Chutorash further teaches the following:
receive (reads on “remote payment processing system 502 can provide the payment, promise of payment, and/or confirmation of the payment directly to merchant 504 or a system associated therewith.”), via the secure network and from the transaction device (reads on “remote payment processing system 502”), information confirming payment of the price for the particular item; and (Chutorash: See paragraph [0101] and see also [0112])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for using different networks such as Bluetooth and a cellular network based on communications between the user and the merchant or other entities in the method of Ricci as further taught by Chutorash because it would provide secure communications of commerce data such as payment information (Chutorash: See paragraphs 
Regarding claim 9:
Ricci does not explicitly disclose the following, however Chutorash further teaches:
The non-transitory computer-readable medium of claim 8, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: 
receive (reads on [0109] “The merchant may directly or indirectly provide goods, services, a receipt, or other information to the vehicle control system (step 568).”), based on the vehicle information, via the unsecure network (reads on [0080]: “vehicle control system 106, using communication device 120, is configured to establish wireless communication links such as with Bluetooth communications protocol”), and from the merchant device, the information confirming the payment of the price for the particular item. (Chutorash: See paragraphs [0080], [0109], and note: [0205] “Merchant 504 includes an order processing module 2322 and stored menu information 2324. Order processing module 2322 is configured to receive and further process orders (e.g., for availability, for shipping, etc.) from remote system 2300 as well as send an order confirmation and invoice once the order has been processed.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for using different networks such as Bluetooth and a cellular network based on communications between the user and the merchant or other entities in the method of Ricci as further taught by Chutorash because it would provide secure 
Regarding claim 14:
Ricci discloses the following:
The non-transitory computer-readable medium of claim 8, wherein the items include one or more goods or one or more services available (reads on “Internet orders 4132 may allow the vehicle 100 to purchase services or goods through the Internet if radio button 3146 is selected.”) from the merchant. (Ricci: See paragraph [0222])
Regarding claim 20:
Ricci does not explicitly disclose the following, however Chutorash further teaches:
The method of claim 15, further comprising: causing the merchant device (reads on “Information related to the service station or fuel pump may then be provided to the vehicle control system (step 1504). For example, the service station or fuel pump may provide information related to vehicle service available (e.g., oil change, car wash, tune-up, etc.), products for purchase (e.g., product name, price, etc.), fuel type available, coupons or specials, etc.”) to provide the particular good or service to a driver of the vehicle. (Chutorash: See paragraph [0170])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for using different networks such as Bluetooth and a cellular network based on communications between the user and the merchant or other entities in the method of Ricci as further taught by Chutorash because it would provide secure 
Regarding claim 21:
Ricci does not explicitly disclose the following, however Chutorash further teaches:
The device of claim 1, wherein the one or more processors are further configured to:
receive, from the merchant device, validation of the transaction information to be used to pay for the particular good or service. (Chutorash: See paragraph [0205] “Merchant 504 includes an order processing module 2322 and stored menu information 2324. Order processing module 2322 is configured to receive and further process orders (e.g., for availability, for shipping, etc.) from remote system 2300 as well as send an order confirmation and invoice once the order has been processed.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing the transaction information for the good and service from the merchant in the method of Ricci as further taught by Chutorash because it would be more secure and convenient way for the payment transaction (Chutorash: See paragraph [0205]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 24:

The device of claim 1, wherein the one or more processors are further configured to:   approve a transaction associated with the transaction process; and provide, to the user device, information indicating that the transaction is approved. (Chutorash: See paragraph [0097] “The merchant 504's processing can include fulfilling the order (or preparing for fulfillment of the order). Accordingly, the merchant can confirm the order, send pick-up details, and/or a receipt to vehicle control system 106 which can provide the information received from merchant 504 to an audio and/or video playback system of the vehicle.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing the transaction confirmation for the good and service from the merchant in the method of Ricci as further taught by Chutorash because it would be more secure and convenient way for the payment transaction (Chutorash: See paragraph [0097]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 10: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Regarding claim 19: it is similar scope to claim 9, and thus it is rejected under similar rationale.
Regarding claims 22 and 23: it is similar scope to claim 21, and thus it is rejected under similar rationale.
Regarding claim 27: it is similar scope to claim 24, and thus it is rejected under similar rationale.
Claims 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Chutorash in further view of Napper in even further view of Klingen, US Publication Number 2016/0092880 A1.
Regarding claim 25:
Ricci, Chutorash, and Napper do not explicitly disclose the following, however Klingen further teaches:
The device of claim 1, wherein the one or more processors are further configured to: credit a merchant account associated with the merchant device based on payment information indicating the price for the particular good or service. (Klingen: See paragraph [0070] “If the transaction is successful (the customer payment account is valid, possesses sufficient funds, and so forth) the payment account of the customer is debited by the appropriate amount. Similarly, a financial account of the merchant is credited in the same amount by similar and/or conventional means.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for crediting for the good and service to the merchant in the method of Ricci, Chutorash, and Napper as further taught by Klingen because it would be validated for the payment transaction (Klingen: See paragraph [0070]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element 
Regarding claim 26:
Ricci does not explicitly disclose the following, however Chutorash further teaches:
The non-transitory computer-readable medium of claim 8, wherein the one or more instructions, when executed by the one more processors, further cause the one or more processors to: approve a transaction associated with the transaction process; provide, to the device, information indicating that the transaction is approved; and (Chutorash: See paragraph [0097] “The merchant 504's processing can include fulfilling the order (or preparing for fulfillment of the order). Accordingly, the merchant can confirm the order, send pick-up details, and/or a receipt to vehicle control system 106 which can provide the information received from merchant 504 to an audio and/or video playback system of the vehicle.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing the transaction confirmation for the good and service from the merchant in the method of Ricci as further taught by Chutorash because it would be more secure and convenient way for the payment transaction (Chutorash: See paragraph [0097]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Ricci, Chutorash, and Napper do not explicitly disclose the following, however Klingen further teaches:

It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for crediting for the good and service to the merchant in the method of Ricci, Chutorash, and Napper as further taught by Klingen because it would be validated for the payment transaction (Klingen: See paragraph [0070]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 28: it is similar scope to claim 25, and thus it is rejected under similar rationale
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
July 20, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/22/2021